DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 10/05/2021.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 

Drawings
The objection to the drawings in the previous Office Action remains in effect, as stated below.  No replacement drawings (nor a petition to accept the color drawings) were submitted for Figures 1A-1K, and therefore, the objection stands and is set forth again below.  Color drawings have been submitted for Figs. 1A-K and therefore require a grantable petition as per below in order to be accepted.  
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0195126 A1 to Solem (hereinafter “Solem”)(previously of record) in view of US 2013/0096672 A1 to Reich et al. (hereinafter “Reich”).
Regarding claim 1, Solem discloses (see abstract; Figs. 1-5D, 14A-18B; and [0045]-[0107] ) a method of anchoring a suture (74) in a heart (12) of a patient as an artificial chordae (see at least [0065]/[0089]), comprising: intravascularly accessing the heart (see [0065], [0089]-[0090]; Figs. 6/14A; and claim 21 of Solem); inserting a suture (74) into a heart valve leaflet (54p) of the heart (see [0065] and Fig. 6); attaching a portion of the suture to an anchor (100) (see Fig. 2B and [0048]) , the anchor including an anchor body (102) and a plurality of anchor tines (108) extending distally from the anchor body, each anchor tine including an elongate body (at/near portion shown bending in Fig. 4B) and a distal tip (sharp distal pointed tip in Figs. 4A/B and [0055]); advancing the anchor into the heart with an anchor delivery catheter (122) with the anchor in a delivery position (see Figs. 4A/5A/5B and [0055]-[0061]) having the anchor tines extending generally axially with respect to the anchor body such that the anchor fits within the anchor delivery catheter (see Figs. 4A/5A/5B and [0055]-[0061]); positioning the anchor adjacent a heart wall of the heart (see [0059]/[0060]); advancing the anchor out of the anchor delivery catheter and into the heart wall such that the anchor transitions from the delivery position into an anchoring position as the anchor is advanced into the heart wall (see Figs. 4B/5C/5D and [0055]-[0061]), the anchor tines curving generally outwardly with respect to the anchor body in the anchoring position (as shown in Figs. 4B/5C/5D and [0055]-[0061]), and wherein the transition from the delivery position to the anchoring position provides a force sufficient to cause the anchor tines to penetrate into the heart wall (see [0055]/[0060]/[0061]); adjusting a tension of the suture for proper valve function (see [0065]/[0101]/[0102]); securing the suture at the tension for proper valve function (see [0065]/[0101]/[0102] and Fig. 6) and removing the anchor delivery catheter from the heart leaving the anchor in the heart with the suture extending between the leaflet and the anchor as an artificial chordae (see Fig. 6 and [0060]/[0065]). 
Solem further discloses (claim 2) wherein the anchor transitions from the delivery position into the anchoring position automatically when the anchor tines are advanced out of the anchor delivery catheter (see Figs. 4A-5D and [0055]-[0061]); (claim 3) wherein the anchor comprises a shape memory material (see [0056]) that automatically transitions into the anchoring position when not constrained by the anchor delivery catheter (see Figs. 4A-5D and [0055]-[0061]); (claim 4) wherein the shape memory material is heat set into the anchoring position (see [0056]); (claim 5) wherein the anchor transitions from the delivery position into the anchoring position by the anchor tines curving with respect to the anchor shaft (see Figs. 4A-5D and [0055]-[0061]); (claim 6) wherein the anchor tines flare outwardly with respect to the anchor shaft (see Figs. 4A-5D and [0055]-[0061]); (claim 7) wherein the anchor tines are unitarily formed with the anchor shaft as a single monolithic construction (see [0056]); and (claim 8) wherein the plurality of anchor tines are radially arranged around a distal end of the anchor shaft (see Figs. 4A-5D and [0055]-[0061]).
With respect to claim 1, Solem fails to specifically disclose wherein the step of securing the suture at the tension for proper valve function is done with a tensioning mechanism at the anchor at the anchor that clamps the suture at the anchor.  Reich discloses (see abstract; Figs. 1-7; and [0216]-[0255]), in the same field of endeavor, a method of anchoring a suture (74a/b) in a heart (2) of a patient as an artificial chordae (see at least [0020]/[0233]), comprising: attaching a suture (74a/b) to a heart valve leaflet (12/14) of the heart (see [0233]-[0234]), attaching a portion of the suture to an anchor (150) (see [0233] and Figs. 5-7), advancing the anchor into the heart wall (see [0217/[0227]), adjusting a tension of the suture for proper valve function (see [0251]-[0255]), and securing the suture at the tension for proper valve function with a tensioning mechanism (adjustment mechanism 43) at the anchor that clamps the suture at the anchor (see Figs. 5-7 and [0233]-[0255]) for the purpose of adjusting a length between first (where anchor is attached) and second (at leaflets) implantation sites to facilitate coaptation between the leaflets (see [0244]/[0255]) by providing an adjustable tensioning mechanism which allows the physician to adjust, even, slacken, or tighten the suture as necessary (see [0253]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Solem’s method with the tensioning mechanism at the anchor, as taught by Reich, in order to allow the physician to adjust a length between the anchor implantation site and the leaflets to facilitate coaptation between the leaflets by providing an adjustable tensioning mechanism which allows the physician to adjust, even, slacken, or tighten the suture as necessary

Claim(s) 10 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solem in view of US 2017/0258465 A1 to Maisano (hereinafter “Maisano”).
Regarding claim 10, Solem discloses (see abstract; Figs. 1-5D, 14A-18B; and [0045]-[0107] ) a method of anchoring a suture (74) in a heart (12) of a patient as an artificial chordae (see at least [0065]/[0089]), comprising: intravascularly accessing the heart (see [0065], [0089]-[0090]; Figs. 6/14A; and claim 21 of Solem); inserting a suture (74) into a heart valve leaflet (54p) of the heart (see [0065] and Fig. 6); attaching a portion of the suture to an anchor (100) (see Fig. 2B and [0048]) , the anchor including an anchor body (102) and a plurality of anchor tines (108) extending distally from the anchor body, each anchor tine including an elongate body (at/near portion shown bending in Fig. 4B) and a sharpened distal tip (sharp distal pointed tip in Figs. 4A/B and [0055]); advancing the anchor into the heart with an anchor delivery catheter (122) with the anchor in a delivery position (see Figs. 4A/5A/5B and [0055]-[0061]) having the anchor tines extending generally axially with respect to the anchor body such that the anchor fits within the anchor delivery catheter (see Figs. 4A/5A/5B and [0055]-[0061]); positioning the anchor adjacent a heart wall of the heart (see [0059]/[0060]); advancing the anchor out of the anchor delivery catheter and into the heart wall such that the anchor transitions from the delivery position into an anchoring position as the anchor is advanced into the heart wall (see Figs. 4B/5C/5D and [0055]-[0061]), the anchor tines curving generally outwardly with respect to the anchor body in the anchoring position (as shown in Figs. 4B/5C/5D and [0055]-[0061]), and wherein the transition from the delivery position to the anchoring position provides a force sufficient to cause the anchor tines to penetrate into the heart wall (see [0055]/[0060]/[0061]); and removing the anchor delivery catheter from the heart leaving the anchor in the heart with the suture extending between the leaflet and the anchor as an artificial chordae (see Fig. 6 and [0060]/[0065]).
Solem further discloses (claim 19) wherein the anchor transitions from the delivery position into the anchoring position automatically when the anchor tines are advanced out of the anchor delivery catheter (see Figs. 4A-5D and [0055]-[0061]); (claim 20) wherein the anchor comprises a shape memory material (see [0056]) that automatically transitions into the anchoring position when not constrained by the anchor delivery catheter (see Figs. 4A-5D and [0055]-[0061]); (claim 21) wherein the shape memory material is heat set into the anchoring position (see [0056]); (claim 22) wherein the anchor transitions from the delivery position into the anchoring position by the anchor tines curving with respect to the anchor shaft (see Figs. 4A-5D and [0055]-[0061]); (claim 23) wherein the anchor tines flare outwardly with respect to the anchor shaft (see Figs. 4A-5D and [0055]-[0061]); (claim 24) wherein the anchor tines are unitarily formed with the anchor shaft as a single monolithic construction (see [0056]); (claim 25) wherein the plurality of anchor tines are radially arranged around a distal end of the anchor shaft (see Figs. 4A-5D and [0055]-[0061]); and (claim 26) further comprising adjusting a tension of the suture (see [0065]/[0101]).
With respect to claim 10, Solem fails to specifically disclose wherein the elongate body of one or more of the plurality of anchor tines is serrated such that a plurality of symmetrical toothed edges extend along opposing sides of the elongate body.  Note that Solem discloses that the prongs 108 may be barbed to facilitate engagement with the muscular wall of the heart (see [0055]).  Maisano discloses (see abstract; Fig. 13E; and [0270]), in the same field of endeavor, an anchor (40) suitable for use in the heart (see [0157]) including an anchor body  (top of Fig. 13E) and an anchor tine (portion of Fig. 13E along length “L4”) extending distally from the anchor body (see Fig. 13E), each anchor tine including an elongate body (portion between barbs 990) and a sharpened distal tip (as shown in Fig. 13E), wherein the elongate body of the anchor tine is serrated (as shown in Fig. 13E, see also [0270]) such that a plurality of symmetrical toothed edges (990) extend along opposing sides of the elongate body (as shown in Fig. 13E, see also [0270]) for the purpose of helping couple the anchor to the tissue (see [0270]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Solem’s method with the serrated toothed edges, as taught by Maisano, in order to help couple the anchor to the tissue.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10, and 19-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant alleges that Solem fails to teach or disclose, with respect to claim 1 as amended, a tensioning mechanism at the anchor that clamps the suture at the anchor, and with respect to claim 10 as amended, the anchor tines being serrated such that a plurality of symmetrical toothed edges extend along opposing sides.  As discussed above, a new grounds of rejection has been formulated where Reich and Maisano respectively, in combination with Solem, render unpatentable the amended claims. Accordingly, Applicant’s arguments are not persuasive and the claims stand rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN L DAVID/Primary Examiner, Art Unit 3771